UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 6, 2011 AMERCO (Exact name of registrant as specified in its charter) Nevada 1-11255 88-0106815 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation) 1325 Airmotive Way, Ste. 100 Reno, Nevada 89502-3239 (Address of principal executive offices including zip code) (775) 688-6300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events AMERCO, the parent company of U-Haul International, Inc. and other subsidiaries announced today that it will call for redemption all of the outstanding shares of its Series A 8 1/2% Preferred Stock (NYSE: AO-PA). The redemption date of the Preferred Stock will be June 1, 2011, and the redemption price will be $25.00 per share, plus accrued and unpaid dividends up to the date of redemption. Item9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No.Description 99.1Press release issued by the Company on April 6, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERCO (Registrant) Date:April 6, 2011 /s/ Jason A. Berg Jason A. Berg Principal Financial Officer and Chief Accounting Officer
